Title: To George Washington from Major General Lafayette, 1 December 1777
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George



[1 December 1777]

Your excellency ordered me to give my opinion about these three places for winter quarters 1º the chain from about the Sculchill till betheleem—2º this from reading to lancaster—3º building hutts about and quartering in willmington.
I must Confess My being prevented of fixing my Sentiments in a decicise manner by my want of knowledge about very interesting points amongs them as
1º  how far we should distress and perhaps disaffect those persons who schould be turned out from the diferents places they are in.
2º  how far we may expect to collect and keep with the army all the officers who perhaps will think themselves intitled to go home, to occupate themselves with theyr businesses or pleasures if we are not in a kind of warlike quarters, and then we will loose the same advantage of theyr being instructed and disciplined we schould endeavour to gain in going into peaceful places.
3º  What effect can it make upon the people our leaving the country entirely oppened to the excursions, cruelties, and also to the seductions of the ennemy, when we schall give them all the opportunities they can wish to draw all the provisions from every where and in the same time to inlist provincial soldiers.
4º  if our giving a greater idea of the army in covering the country

and laying near the ennemy will more facilitate our making recruits than if we were in good confortables towns and not in a place and in a manner, which will seem to the eyes of people a kind of winter campaigne.
5º  till what point those different measures will please or distress the officers and (what is generally to the militar world the less attended to, and deserves the greater attention) our private soldiers.
6º  till what point we may depend upon our intelligences and light troops to avoid equally and being surprised and tiring the troops by false alarms.
7º  if we can hope that the soldiers will now receive cloathes &c. in order to be fit for some winter marches and operations, if in case where they schould be defeated we may hope to meet them again.
Such are the points of knowledge which I am deprived of by my being stranger in this country, and my being stranger in the arrmy, if I can speak so, for I have no officers no soldiers under my particular direction whom I could consult and know theyr temper, theyr inclinations, and all what it is possible to expect from them.
however I’l tell to your excellency my very imperfect sentiments about the matter.
1st  the first proposition seems to me the less eligible, and my reason for it is the scarcity of villages and principally the report of the commissaires and other gentelemen who know the country.
2º  the second seems to me the most prudent. there we schall be quiete, there we can discipline and instruct our troops, we can be able to begin a early campaign, and we shall not fear to be carried into a winter campaign if it pleases general howe. therefore in consulting only prudence, and as far as my little knowledge can go, I am at less certain that I’l have nothing to reproach to me in giving my choice to this second proposition.
however (and in making excuses to your excellency for such an indecision and refering myself to your knowledge about the suppositions I will make) if it was not distressing neither for officers neither for soldiers, if going to lancaster &c. will disaffect and make a bad impression as far as to prevent our recruiting, if we can keep better our officers when we schall be in a kind of encampement near the ennemy, if principally you think that we schould be fit for some winter march’s we should be able to support some disadventages then I am fully and with a great chearfulness of opinion that we must go to willmington. my reasons would be then
1º  this position enable us to do in the course of the winter what we shall think proper to annoy, to deprive of resources of every kind, to attack if possible the ennemy.

2º  this position has some thing shining and military like which will make the best effect and upon the continent and even in europe.
3º  the doctors, and american ones who know the manners and phisik constitution of our soldiers say that nothing is so confortable as well made hutts.
prudence orders me to choose lancaster but if the inconveniences I fear (without being able to know them) if those inconveniences I explain to your excellency are not as strong as they can be, if principally our present civil situation ask from us something shining and perhaps bold then I give all my wishes and all my choice to willmington.

the marquis de lafayette M.G.

